Citation Nr: 1024922	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  96-10 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a compensable rating for shell fragment wound 
(SFW) residuals, left thigh, involving muscle group XII.  

2.  Entitlement to a compensable rating for SFW residuals, left 
thigh, involving muscle group XIV.  

3.  Entitlement to a compensable rating for SFW residuals, left 
thigh, involving muscle group XVII.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Katie K. Molter

INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In a January 1998 rating decision, the RO, in pertinent part, 
continued a 10 percent rating for a scar of the left thigh.  The 
Veteran timely perfected an appeal of that determination to the 
Board.

The Veteran was scheduled for an April 2004 Board hearing; 
however, the record shows that he did not report to that hearing.  
Thus, his request for a hearing before a member of the Board is 
considered withdrawn for the increased rating claim pertaining to 
the residuals of a shrapnel fragment wound of the left thigh.  
See 38 C.F.R. § 20.704(d) (2009).

In May 2004, the Board, in part, remanded the appeal for further 
development.  In a January 2006, the Board again, in part, 
remanded the appeal for further development.  In an October 2007 
rating decision, the RO granted a separate 40 percent evaluation 
for muscle injury of the left thigh affecting muscle groups XIII, 
XIV, and XVII as a residual of a shrapnel fragment wound of the 
left thigh, effective March 14, 2006.

The Board issued a December 2008 rating decision which denied a 
compensable rating for muscle injury of the left thigh affecting 
muscle groups XIII, XIV, and XVII, prior to March 14, 2006.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (CAVC). The CAVC issued a December 
2009 Order vacating the portion of the December 2008 Board 
decision which denied a compensable rating for muscle injury of 
the left thigh affecting muscle groups XIII, XIV, and XVII, prior 
to March 14, 2006, and remanding it for actions consistent with 
the Joint Motion for Remand.  


FINDING OF FACT

Prior to March 14, 2006, the objective and probative medical 
evidence of record demonstrates that the Veteran's service-
connected residuals of a shrapnel fragment wound to the muscles 
of the left thigh were manifested by pain, weakness, burning 
sensation, and numbness.  The penetrating wound required 
debridement and closure.  X-rays taken in 1970, 1997, and 2003 
showed retained foreign bodies.  Giveaway weakness was noted at 
all groups in the left lower extremity.  Muscle strength was 4 
out of 5 for the left lower extremity for all groups in February 
2003.  And, muscle strength was 5/5 in the hip flexors, 4/5 in 
knee flexors and extensors, and 5/5 in the ankle in June 2005.  
There was no muscle herniation and range of motion was within 
functional limits.  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating prior to March 14, 2006, 
for a muscle injury of the left thigh affecting muscle group 
XIII, as a residual of a shrapnel fragment wound of the left 
thigh, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59; 38 
C.F.R. § 4.73, Diagnostic Code 5313 (effective since July 3, 
1997).

2.  The criteria for a 10 percent rating prior to March 14, 2006, 
for a muscle injury of the left thigh affecting muscle group XIV, 
as a residual of a shrapnel fragment wound of the left thigh, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59; 38 C.F.R. § 
4.73, Diagnostic Code 5314 (effective since July 3, 1997).

3.  The criteria for a 10 percent rating prior to March 14, 2006, 
for a muscle injury of the left thigh affecting muscle group 
XVII, as a residual of a shrapnel fragment wound of the left 
thigh, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.56, 4.59; 38 
C.F.R. § 4.73, Diagnostic Code 5317 (effective since July 3, 
1997).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimants possession that pertains to the claim, was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini II that VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002), to the extent possible, must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini II, 18 Vet. App. 112, 119-20 
(2004); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  In this case, the Veteran was provided notice of the VCAA 
in April 2003 and December 2006, after the adjudication of his 
claim in January 1998 rating decision at issue.  The Board notes, 
however, that prior notice would have been both a practical and a 
legal impossibility, because the VCAA was not enacted until 
November 2000. Furthermore, the Board finds that any defect with 
respect to the timing of the VCAA notice letters constituted 
harmless error in this case.  The April 2003 and December 2006 
VCAA letters summarized the evidence needed to substantiate the 
Veteran's claims and VA's duty to assist.  They also specified 
the evidence that the Veteran was expected to provide, including 
the information needed to obtain both his private and VA medical 
treatment records.  In this way, the VCAA letters clearly 
satisfied the three "elements" of the notice requirement.  The 
Veteran was given every opportunity to submit evidence and 
argument in support of his increased rating claim, and to respond 
to the VCAA notices.  In January 2004, June 2005, and February 
2008, a Supplemental Statement of the Case subsequently 
readjudicated the appeal, thereby rendering any pre-adjudicatory 
notice errors to be non-prejudicial.  All of these factors 
combine to demonstrate that a reasonable person could have been 
expected to understand what was needed to substantiate the 
claims.  Therefore, the Board has determined that there is no 
prejudice to the veteran in proceeding to consider his claims on 
the merits at this time.  Cf. Bernard v. Brown, 4 Vet. App. 384 
(1993).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include the 
rating criteria for all higher ratings for a disability), as well 
as information regarding the effective date that may be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

More recently, in Vazquez-Flores v. Peake (Vazquez-Flores I), 22 
Vet. App. 37 (2008), the United States Court of Appeals for 
Veterans Claims (Court) held that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to substantiate 
an increased rating claim: (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; (2) if 
the diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect of that worsening has on the claimant's employment 
and daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be notified 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic codes; 
and (4) the notice must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask VA 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) vacated Vazquez-Flores I in Vazquez-Flores v. 
Shinseki (Vazquez-Flores II), Nos. 2008- 7150, 2008-7115, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).  In Vazquez-Flores II, the 
Federal Circuit held that the notice described in 38 U.S.C. § 
5103(a) need not be veteran specific and does not require the VA 
to notify a veteran of the alternative diagnostic codes or of 
potential daily life evidence.

Compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO and the 
AMC).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  Id. 
In a December 2006 letter and October 2007 supplemental statement 
of the case, the Veteran was given the notice required by the 
VCAA in increased rating cases to include that required by 
Dingess and Vazquez-Flores II.

In the present appeal, the Board acknowledges that the April 2003 
and December 2006 VCAA letters did not satisfy all of the 
elements required by the recent Vazquez-Flores decision.  
Nonetheless, the Veteran was not prejudiced in this instance, as 
the letters did provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask VA to obtain) to 
support his claims for increased compensation.  In addition, the 
May 1998 Statement of the Case provided the Veteran with the 
specific rating criteria for his service-connected disability and 
explained how the relevant diagnostic code would be applied.  
These factors combine to demonstrate that a reasonable person 
could have been expected to understand what was needed to 
substantiate the claims.

Similarly, the Veteran's actions are indicative of his actual 
knowledge of the elements outlined in Vazquez-Flores II for the 
purpose of substantiating his increased rating claim.  In his 
February 2007 lay statement, the Veteran stated he was waiting 
for a VA examination and asked VA to obtain his VA medical 
records to help support his claims.  In various written 
statements, the Veteran also discussed the severity of his 
disability.  Based on this evidence, the Board is satisfied that 
the Veteran had actual knowledge of what was necessary to 
substantiate his increased rating claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of what 
is necessary to substantiate a claim).

Accordingly, the Board finds that no prejudice to the Veteran 
will result from the adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for further 
VCAA development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been identified 
and obtained, to the extent possible.  The evidence of record 
includes VA examination reports, VA treatment records, and 
statements from the Veteran and his representative.  The Veteran 
has not indicated that he has any further evidence to submit to 
VA, or which VA needs to obtain. There is no indication that 
there exists any additional evidence that has a bearing on this 
case that has not been obtained.  The Veteran has been accorded 
ample opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions of 
the VCAA in light of the record on appeal, and for the reasons 
expressed above; it finds that the development of the claims has 
been consistent with these provisions.  Accordingly, the Board 
will proceed to a decision on the merits.


II.  Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1. Separate diagnostic codes identify the various 
disabilities.  See 38 C.F.R. Part 4.  Specific diagnostic codes 
will be discussed where appropriate below.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at issue, 
as here, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant focus for adjudicating 
an increased rating claim is on the evidence concerning the state 
of the disability from the time period one year before the claim 
was filed until VA makes a final decision on the claim.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for the higher 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  All reasonable doubt is resolved in the veteran's 
favor.  38 C.F.R. § 4.3.

The record reflects that the Veteran filed a claim for an 
increased rating date July 29, 1997.  Effective July 3, 1997, the 
regulations regarding the evaluation of muscle injuries were 
revised.  See 62 Fed. Reg. 30235-30240 (effective July 3, 1997).  
Where a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or permitted 
the Secretary to do otherwise and the Secretary has done so.  The 
Veteran's claim was filed after the effective date of the 
regulations and thus the prior regulations are not applicable.  
However, the Board has compared the former version of 38 C.F.R. § 
4.56 (effective prior to July 3, 1997) with the revised version 
published in 62 Fed. Reg. 30235-30240 (1997).  Although the 
regulations were rephrased, the elements to be considered in 
determining the degree of disability have substantially remained 
unchanged.

To warrant a compensable disability rating for muscle injury, the 
veteran must demonstrate at least moderate disability of the 
muscles of the leg.  38 C.F.R. § 4.56 describes the objective 
findings of slight, moderate, moderately severe, and severe 
disability of the muscles.  As noted above, that regulation has 
been revised.  The Board has compared the former version of 38 
C.F.R. § 4.56 (effective prior to July 3, 1997) with the revised 
version published in 62 Fed. Reg. 30235-30240 (1997). Although 
the regulation has been rephrased, the elements to be considered 
in determining the degree of disability have substantially 
remained unchanged.

For VA rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Slight disability of muscles would result from a simple wound of 
muscle without debridement or infection.  The history and 
complaint would include service department record of superficial 
wound with brief treatment and return to duty, healing with good 
functional results, and no cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of this section.  
Objective findings would include minimal scar; no evidence of 
fascia defect, atrophy, or impaired tonus; and no impairment of 
function or metallic fragments retained in muscle tissue.  38 
C.F.R. § 4.56(d)(1).

Moderate disability of muscles would result from a through and 
through or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effect of high velocity missile, residuals of debridement, or 
prolonged infection.  The history and complaint would include 
service department record or other evidence of in-service 
treatment for the wound; and a record of consistent complaint of 
one or more of the cardinal signs and symptoms of muscle 
disability, as defined in paragraph (c) of this section, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objective findings would include entrance and (if 
present) exit scars, small or linear, indicating short track of 
missile through muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2).

Moderately severe disability of muscles would result from a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  The history and complaint would include 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound; 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep up with 
work requirements.  Objective findings would include entrance and 
(if present) exit scars indicating track of missile through one 
or more muscle groups.  There would be indications on palpation 
of loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with sound side.  Tests of 
strength and endurance compared with sound side would demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

Severe disability of muscles would result from a through and 
through or deep penetrating wound due to high-velocity missile, 
or large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  The history and complaint 
would include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound; 
and a record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of this 
section, worse than those shown for moderately severe muscle 
injuries, and, if present, evidence of inability to keep up with 
work requirements.  Objective findings would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Muscles 
swell and harden abnormally in contraction.  Tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side would indicate severe 
impairment of function.  If present, the following are also signs 
of severe muscle disability: (A) X- ray evidence of minute 
multiple scattered foreign bodies indicating intermuscular trauma 
and explosive effect of the missile; (B) adhesion of scar to one 
of the long bones, scapula, pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by muscle; 
(C) diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable atrophy; 
(E) adaptive contraction of an opposing group of muscles; (F) 
atrophy of muscle groups not in the track of the missile, 
particularly of the trapezius and serratus in wounds of the 
shoulder girdle; (G) induration or atrophy of an entire muscle 
following simple piercing by a projectile.  38 C.F.R. § 
4.56(d)(4).

Muscle group XIII refers to the posterior thigh group, hamstring 
complex of 2-joint muscles, including the biceps femoris, 
semimembranosus, and semitendinosus. Muscle group XIII is 
responsible for extension of the hip and flexion of the knee, 
outward and inward rotation of the flexed knee, acting with 
rectus femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of the hip and knee and extension of the hip 
and knee by belt-over-pulley action at knee joint.  The following 
evaluations are assignable for disability of muscle group XIII: 
40 percent for severe; 30 percent for moderately severe, 10 
percent for moderate, and 0 percent for slight. 38 C.F.R. § 4.73, 
Diagnostic Code 5313.

Muscle group XIV refers to the following: extension of knee; 
simultaneous flexion of hip and flexion of knee; tension of 
fascia lata and iliotibial (Maissiat's) band, acting XVII (1) in 
postural support of body; acting with hamstrings in synchronizing 
hip and knee.  Anterior thigh group, namely sartorius, rectus 
femoris, vastus externus, vastus intermedius, vastus internus, 
and tensor vaginae foemoris. The following evaluations are 
assignable for disability of muscle group XIV: 40 percent for 
severe; 30 percent for moderately severe, 10 percent for 
moderate, and 0 percent for slight.  38 C.F.R. § 4.73, Diagnostic 
Code 5314.

Muscle group XVII refers to the following: extension of hip; 
abduction of thigh; elevation of opposite side of pelis; tension 
of fascia lata and illotibial (Maissiat's) band, acting with XIV 
in postural support of body steadying pelvis upon head of femur 
and condyles of femur on tibia.  Pelvic girdle group, namely 
gluteus maximus, gluteus medius, and gluteus minimus.  The 
following evaluations are assignable for disability of muscle 
group XVII: 50 percent for severe, 40 percent for moderately 
severe; 20 percent for moderate, 10 percent for moderate, and 0 
percent for slight.  38 C.F.R. § 4.73, Diagnostic Code 5317.

III.  Analysis

The Veteran's service treatment records show that he suffered a 
penetrating fragment wound of the left thigh with no nerve or 
artery involvement.  Treatment consisted of debridement of the 
wounds followed by delayed primary closure of the wounds six days 
later.  They also reflect shrapnel wounds to the left leg in the 
lateral portion of the lower one third of the thigh.  There was 
no local tenderness and no atrophy of the quadriceps.  The 
Veteran's separation examination report reflects a burn scar on 
the left side and a shrapnel scar on the right posterior thigh.

Post service, a July 1970 examination report shows that the 
Veteran complained of pain at the site of the shrapnel wound.  
The left thigh scar was not tender or adherent.  An x-ray of the 
left thigh showed foreign body shadows.  An April 1994 VA 
examination reports reflect complaints related to the left leg, 
and the April 1994 examination found 5/5 muscle strength 
bilaterally. 

A November 1997 VA examination report shows that the Veteran was 
diagnosed with status post shrapnel injuries to the left lower 
extremity with residual pain and weakness.  Muscle testing was 
attempted in the lower extremities and was characterized by 
giveaway weakness at all groups attempted in the left lower 
extremity.  There was no thigh muscle atrophy.  X-rays shows 
retained shrapnel fragments.  

A February 2003 VA examination report reflects complaints of 
weakness of the left lower extremity.  He also complained of 
numbness and burning sensation of the left thigh and left leg 
that resolved with exercise.  The muscle strength was 4/5 for the 
left lower extremity for all groups.  There was no gross muscle 
herniation.  The Veteran was able to squat and stand and was not 
using an assistive device.  The Veteran was able to heel/toe 
walk.  There was decreased sensation of the entire left lower 
extremity.  There was a positive straight leg rising on the left 
lower extremity for all groups.  The VA examiner diagnosed well-
healed shrapnel scars, bilateral thighs and left leg with 
residuals of hypersensitivity at the scarred distal third 
posterior aspect of the right thigh; and chronic lumbosacral 
radiculopathy, left more so than right resulting in weakness of 
the left lower extremity.  X-rays showed retained foreign bodies, 
distal portion of the middle third, lateral aspect of the left 
thigh.  The diagnosis was chronic pain syndrome of the lower 
extremities with residual shrapnel fragments in both thigh areas 
with partial impairment secondary to pain, spasms, and 
fatigability especially with flare-ups.

A June 2005 VA peripheral nerves examination report reflects 
diagnoses of low back pain with bilateral extremity dysesthesia 
and minimum motor weakness, and shrapnel injuries to the 
bilateral limbs which were unlikely to be or play a major role in 
the Veteran's dysesthesias and weakness.  Similarly, a June 2005 
muscle examination report reflects a diagnosis of chronic pain 
syndrome of the lower extremities with residual shrapnel 
fragments in both thigh areas with partial impairment secondary 
to pain, spasms, and fatigability.  The Veteran reported symptoms 
of muscle pain in both hamstrings, both thigh regions, and both 
calf muscles.  The Veteran did not recall the wounds being 
infected.  Examination showed that muscle strength was 5/5 in the 
hip flexors, 4/5 in knee flexors and extensors, and 5/5 in the 
ankle.  There was decreased sensation over the lower extremity 
and reflexes were 2 in the knee and ankle.  There was no muscle 
herniation and range of motion of the hip and knee were within 
functional limits. The examiner noted that the muscle groups 
moved the joints independently through functional range of motion 
but were limited by pain, weakness, and fatigability in the left 
leg muscles during flare-ups.  The examiner observed that there 
was no additional limitation of range of motion following 
repetitive use.  He stated that there was no associated bony 
injury, nerve injury, or vascular injury.

Here, the evidence of record as discussed above shows that prior 
to March 14, 2006; the Veteran's left muscle injury was 
manifested by pain, weakness, burning sensation, and numbness.  
The penetrating wound required debridement and closure.  There 
was giveaway weakness at all groups attempted in the left lower 
extremity muscles at the 1997 VA examination.  Muscle strength 
was 4/5 for the left lower extremity for all groups in February 
2003.  And, muscle strength was 5/5 in the hip flexors, 4/5 in 
knee flexors and extensors, and 5/5 in the ankle in June 2005.  
There was no muscle herniation and range of motion was within 
functional limits.  There was x-ray evidence of retained shrapnel 
fragments.  

In sum, the medical evidence prior to March 14, 2006, reflects a 
moderate impairment of the left thigh muscles in muscle groups 
XIII, XIV, XVII.  Thus, based on the evidence of record, for the 
pertinent appeal period, the Veteran is entitled to a 10 percent 
rating for muscle group XIII, a 10 percent rating for muscle 
group XIV, and a 20 percent rating for muscle group XVII-which 
combine to a 40 percent evaluation for the residuals of a 
shrapnel fragment wound of the left thigh prior to March 14, 
2006.  However, the there was no evidence of prolonged infection, 
sloughing of soft parts, intermuscular scarring, shattering bone 
fracture, or open comminuted fracture with extensive debridement.  
In addition, there was no indication that there was 
hospitalization for a prolonged period or indications on 
palpation of loss of deep fascia, muscle substance, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Thus, prior to March 14, 2006, the Veteran's muscle 
injury did not approximate a moderately severe or severe injury 
to warrant a higher rating.  

The above determination is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  There 
is no showing that the Veteran's muscle injuries reflect so 
exceptional or unusual a disability picture as to warrant the 
assignment of an initial evaluation higher than the rating 
assigned based on an extraschedular basis.  See § 3.321(b) (1).  
There is no indication that the disability results in marked 
interference with employment (i.e., beyond that contemplated in 
the assigned evaluation) for any period since the grant of 
service connection. Moreover, the condition is not shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards. In the absence of evidence of such factors, the Board 
is not required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 10 percent rating for SFW residuals, left thigh, 
involving muscle group XII, prior to March 14, 2006, is granted.  

Entitlement to a 10 percent rating for SFW residuals, left thigh, 
involving muscle group XIV, prior to March 14, 2006, is granted.  

Entitlement to a 20 percent rating for SFW residuals, left thigh, 
involving muscle group XVII, prior to March 14, 2006, is granted.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


